Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 and similarly independent claim 11 is allowable is because the closest prior art of record, US 2016/0100345 by Thangarasa et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method performed by a user equipment (UE) in a wireless communication, the method that includes based on the identified load of a first type communication on a first set of frequency resources for the first type communication being greater than or equal to a threshold value and detecting no presence of a second type communication in a second set of frequency resources for the first type communication and the second type communication, performing the first type communication in the second set of frequency resources, wherein the second type communication has a higher priority than the first type communication in the second set of frequency resources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0342747 pertains to receiving a device-to-device communications setup response message from a base station through a terminal and a result of a D2D communication is produced by a secondary frequency band. A D2D communications process is performed in a frequency wide band according to result of a secondary frequency band. 
US 2017/0332352 pertains to a UE configured to store information regarding data radio resources, which belong to an overlapping data radio resource pool and data radio resources, which belong to a non-overlapping data radio resource pool and is configured to make selection of the selected radio resource from among the overlapping data radio resource pool and the non-overlapping data radio resource pool.
US 2017/0280436 pertains to V2X communication implemented using applications and resources of the type that were utilized for sidelink direct or D2D communications. V2X communication may use resources and channels of the SLD communication scheme. 
US 2017/0295579 pertains selecting resource pool from the multiple resource pools for vehicle to anything communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466